Case 20-22974-CMB   Doc 382    Filed 04/12/21 Entered 04/12/21 20:33:08        Desc Main
                              Document     Page 1 of 5



            IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                   WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                              :
                                     :
 ED’S BEANS, INC., D/B/A             :       Bankruptcy Case No. 20-22974
 CRAZY MOCHA COFFEE AND              :
 KIVA HAN COFFEE                     :
                                     :
         Debtor.                     :       Chapter 11
                                     :
                                     :
 ___________________________________ :
                                     :       Related Docket Nos. 150, 171, 184, 198,
 ED’S BEANS, INC., D/B/A CRAZY       :       272, 275, 279, 281, 282, 298, 299 and 380
 CRAZY MOCHA,                        :
 CRAZY MOCHA COFFEE,                 :
 CRAZY MOCHA COFFEE COMPANY, :               Docket No. ____
 KIVA HAN, KIVA HAN COFFEE,          :
 KH AND KHC,                         :
                                     :       Hearing Date: April 27, 2021 at 10:00 a.m.
         Movant,                     :
                                     :       Response Date: n/a
         v.                          :
                                     :
 FIRST COMMONWEALTH BANK,            :
 AMERICAN EXPRESS BANK,              :
 CHTD COMPANY, SWIFT FINANCIAL, :
 LLC, U.S. SMALL BUSINESS            :
 ADMINISTRATION,                     :
 225 ROSS STREET ASSOCIATES, L.P., :
 2700 EAST CARSON STREET ASSOC., :
 L.P., 412 WORKING, AARON FOX        :
 TRUST, BAUM BOULEVARD               :
 INVESTORS, LP, BRENTWOOD            :
 TOWNE SQUARE ASSOCIATES,            :
 CARNEGIE LIBRARY OF PITTSBURGH, :
 COMPREHENSIVE HEALTHCARE            :
 MANAGEMENT SERVICES D/B/A           :
 BRIGHTON WELLNESS AND               :
 REHABILITATION, ELLSWORTH           :
 CENTER COMPANY, FOREST CITY         :
 BESSEMER COURT, L.P, HERITAGE       :
 VALLEY HEALTH SYSTEMS, HERTZ :
 GATEWAY CENTER, LP, MELLON          :
 BANK, N.A., ONE VILLAGE SQUARE, :

                                         1
Case 20-22974-CMB       Doc 382    Filed 04/12/21 Entered 04/12/21 20:33:08          Desc Main
                                  Document     Page 2 of 5



 LLC, PMC PROPERTY GROUP, PORT              :
 AUTHORITY OF ALLEGHENY                     :
 COUNTY, SOUTHPOINTE TOWN                   :
 CENTER, L.P., THE PITTSBURGH               :
 TRUST FOR CULTRUAL RESOURCES,              :
 UNIVERSITY OF PITTSBURGH,                  :
 UPMC EAST, NORTH SUBURBAN                  :
 LAND COMPANY, BRADY BUILDING,              :
 LLC, THE BANK OF NEW YORK                  :
 YORK MELLON, 425 SIXTH AVENUE              :
 ASSOCIATES UNIT B MASTER                   :
 TENANT, UPMC RECEIVABLES                   :
 PITTSBURGHSSW1 NOTE OWNER,                 :
 LLC, and WILLIAM BARRON,                   :
                                            :
        Respondents.                        :
 ___________________________________________________________________________


 SECOND STATUS REPORT ON: (I) MOTION FOR AN ORDER AUTHORIZING AND
    APPROVING THE SALE OF SUBSTANTIALLY ALL OF THE CRAZY MOCHA
      ASSETS FREE AND CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES,
  INTERESTS AND LIABILITIES PURSUANT TO 11 U.S.C. § 363 AND F.R.B.P. NOS.
    2002 AND 6004; (II) FIRST OMNIBUS MOTION AUTHORIZING DEBTOR TO
 ASSUME AND ASSIGN UNEXPIRED LEASES PURSUANT TO 11 U.S.C. § 365 OF THE
 BANKRUPTCY CODE AND F.R.B.P. RULE 6006(A), (C), (E), AND (F); (III) MOTIONS
 FOR RELIEF FROM STAY; AND (IV) CONFIRMATION OF THE SUBCHAPTER V –
                SMALL BUSINESS DEBTOR’S CHAPTER 11 PLAN
               OF REORGANIZATION DATED FEBRUARY 25, 2021


        Ed’s Beans, Inc. d/b/a Crazy Mocha, Crazy Mocha Coffee, Crazy Mocha Coffee Company,

 Kiva Han, Kiva Han Coffee, KH, and KHC, the Chapter 11 Debtor (the “Debtor”) hereby files

 this Second Status Report on: (I) Motion for an Order Authorizing and Approving the Sale of

 Substantially all of the Crazy Mocha Assets Free and Clear of All Lines, Claims, Encumbrances,

 Interests, and Liabilities Pursuant to 11 U.S.C. § 363 and F.R.B.P. Nos. 2002 and 6004 (“Sale

 Motion”); (II) First Omnibus Motion Authorizing Debtor to Assume and Assign Unexpired Leases

 Pursuant to 11 U.S.C. § 365 of the Bankruptcy Code and F.R.B.P. RULE 6006(A), (C), (E) and



                                                2
Case 20-22974-CMB         Doc 382     Filed 04/12/21 Entered 04/12/21 20:33:08            Desc Main
                                     Document     Page 3 of 5



 (F) (“Motion to Assume & Assign”); (III) Motions for Relief from Stay; and (IV) Confirmation

 of the Subchapter V - Small Business Debtor’s Chapter 11 Plan of Reorganization Dated February

 25, 2021 (“Plan”), respectfully representing as follows:

                                         STATUS REPORT

        1.      On March 31, 2021, the Court conducted a status conference on the Sale Motion,

 the Motion to Assume & Assign, and the Motions for Relief from Stay and the Plan.

        2.      At the status conference, the Debtor informed the Court and the participating parties

 that the Stalking Horse Bidder, Ablak Holdings, LLC (“Ablak”), had advised the Debtor that it

 was not prepared to move forward under the Stalking Horse APA and that it requested certain

 modifications be made to the Stalking Horse APA, including but not limited to, a reduction in the

 purchase price by $700,000 and the addition of a financing contingency.

        3.      At the conclusion of the status conference, the Court had agreed to continue the

 hearings on the Sale Motion, the Motion to Assume & Assign and the Motions for Relief from

 Stay until April 27, 2021.

        4.      Further, the Court had instructed the Debtor to submit by April 9, 2021, an amended

 Sale Motion, amended Stalking Horse APA and amended Bid Procedures Order with “short form”

 revised Notice of Sale attached for the Court consideration and approval. Also, the Court indicated

 that it wanted the Debtor to serve the “short form” Notice of Sale on the creditor matrix and use

 its best efforts to advertise the sale in local newspapers.

        5.      Since the status conference held on March 31, 2021, the Debtor has spent

 considerable time reviewing and analyzing the economics of a delay in the sale process and

 reduced purchase price and its impact on the Debtor’s ability to consummate a sale, pay cure costs

 and maintain feasibility under its Plan.



                                                    3
Case 20-22974-CMB         Doc 382     Filed 04/12/21 Entered 04/12/21 20:33:08          Desc Main
                                     Document     Page 4 of 5



        6.      Additionally, the Debtor has been in contact with Ablak concerning key issues that

 would need to be resolved before efforts to amend the Stalking Horse APA would be undertaken

 by the Debtor, including the timing of closing on a sale.

        7.      Subsequently, the Debtor was informed by Ablak that it will need thirty (30) days

 from the date of entry of the order approving the sale before it will close. As such, the earliest

 closing can occur is May 28, 2021.

        8.      Upon learning of this information, the Debtor again spent considerable time

 determining whether the economics of a modified deal will work now with the inclusion of May

 2021 rent into its cure cost analysis.

        9.      Based upon its review, and assuming counterparties to unexpired leases continue

 to cooperate with the Debtor, the Debtor believes that notwithstanding the inclusion of May 2021

 rent into its analysis, the economics of the deal could still work.

        10.     The Debtor continues its efforts with Ablak to potentially reach agreement on a

 modified Stalking Horse APA, including the negotiation and drafting of amendments to the

 Stalking Horse APA. However, the Debtor is currently not in a position to file an amended

 Stalking Horse APA and amended Sale Motion.

        11.     On April 9, 2021, the Debtor filed with the Court a Status Report on the Sale

 Motion, the Motion to Assume & Assign and the Plan indicating that the Debtor needed until April

 12, 2021, to get the amended Stalking Horse APA, Sale Motion and Order Approving Revised Bid

 Procedures filed with the Court. The Debtor and Ablak are in need of additional time to complete

 negotiations and ultimate agreement on a modified Stalking Horse APA.




                                                   4
Case 20-22974-CMB        Doc 382    Filed 04/12/21 Entered 04/12/21 20:33:08            Desc Main
                                   Document     Page 5 of 5



        12.     Accordingly, the Debtor needs additional time until Wednesday, April 14, 2021, to

 reach agreement with Ablak and file the amended Stalking Horse APA, amended Sale Motion and

 amended Bid Procedures Order and to serve and advertise the revised Notice of Sale.

        13.     Originally, the Debtor suggested that April 23, 2021, serve as the new/extended bid

 deadline. However, with the delay in getting the amended Stalking Horse APA and amended Sale

 Motion filed, the Debtor now proposes that the new/extended bid deadline be April 26, 2021,

 which will still provide interested bidders with approximately twelve (12) days to submit bids.

 The Debtor will incorporate this date into the amended Bid Procedures Order and revised Notice

 of Sale when filed with the Court for the Court’s consideration and approval.

        14.     The Debtor submits that the hearing on the Sale Motion, the Motion to Assume &

 Assign and the Motions for Relief from Stay remain April 27, 2021.

        15.     If the amended Stalking Horse APA, amended Sale Motion and amended Bid

 Procedures Order are not filed by Wednesday, April 14, 2021, the Debtor will file a further status

 report suggesting how the parties move forward.

 Dated: April 12, 2021                        Respectfully submitted,



                                                     LEECH TISHMAN FUSCALDO & LAMPL, LLC

                                              By: /s/ John M. Steiner
                                                    John M. Steiner (Pa. ID No. 79390)
                                                    Crystal Thornton-Illar (Pa. ID No. 93003)
                                                    525 William Penn Place, 28th Floor
                                                    Pittsburgh, PA 15219
                                                    (412) 261-1600 (Phone)
                                                    (412) 227-5551 (Fax)
                                                    jsteiner@leechtishman.com
                                                    cthornton-illar@leechtishman.com

                                                     Attorneys for the Debtor, Ed’s Beans, Inc.



                                                 5
